Citation Nr: 1019359	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  03-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder, 
including ulcers, to include as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied the above claim.

In March 2005, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

In an April 2005 decision, the Board determined that the 
Veteran's claim was more appropriately phrased as an 
application to reopen a previously denied claim for service 
connection for a stomach disorder, including ulcers.  The 
Board then determined that new and material evidence 
sufficient to reopen the claim had not been received.  The 
Veteran appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Court issued a Memorandum Decision vacating the 
Board's decision and remanding the claim for further action.  
In September 2009, the Board remanded the case for additional 
development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In its September 2009 Remand, the Board reiterated the 
Veteran's contentions that his stomach disorder first 
manifested during his period of active service, and that in 
the alternative, his stomach disorder was secondary to his 
service-connected PTSD.

The Veteran had provided a history of correspondence in which 
he reported having had difficulty with his stomach since 
service.  He attributed his symptoms (described as heartburn 
and general stomach upset) to the large quantities of fried 
food served in service.  He also described feeling as though 
his nervous disorder, which he asserts was first manifested 
in service, aggravated his stomach disorder.  He described 
that such symptoms had persisted over the years and had been 
chronic in nature.

An April 2002 lay statement from the Veteran's former spouse 
had indicated that throughout the duration of their marriage 
(from November 1958 to November 1976), he would vomit after 
eating certain food, and that there were other foods that she 
had known to make him nauseous.

In light of the Veteran's documented post-service history of 
symptoms beginning in February 1954, and the lay assertions 
of the Veteran and his former spouse, in September 2009, the 
Board, in pertinent part, requested that the Veteran be 
examined, and that an opinion be provided as to whether any 
currently diagnosed gastrointestinal disorder first 
manifested during the Veteran's active service (specifically 
considering the Veteran's statements regarding the initial 
inservice manifestations and continuity of symptoms since 
then) and whether any gastrointestinal disorder had been 
aggravated or permanently worsened by the service-connected 
PTSD.

The Veteran underwent a VA stomach/duodenum examination in 
December 2009.  The diagnosis was acute gastritis, resolved.  
The examiner indicated that there was no clinical evidence to 
support a finding of continuity of residual gastrointestinal 
disorder, and no objective finding of a continuity of care or 
chronicity of the disorder.  The examiner concluded that the 
current gastrointestinal disorder was less likely as not the 
same as the condition which first manifested 55 years ago 
during the Veteran's active service.  The examiner also 
indicated that an opinion as to whether the gastrointestinal 
disorder had been aggravated or permanently worsened by the 
PTSD could not be made without resorting to mere speculation.  
The examination was conducted by a physician assistant.  
There is no indication in the examination report that the 
opinion was cosigned by a medical doctor.

As to the fact that the examiner could not render an opinion 
as to whether the Veteran's gastrointestinal disorder had 
been aggravated or permanently worsened by the PTSD without 
resorting to mere speculation, the Board finds this statement 
to be ambiguous because the examiner did not provide any 
supporting rationale, and it is not clear that the statement 
was based on all procurable and assembled data.  See 38 
C.F.R. § 3.102 (2009); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 120, 
124 (2007).  Additionally, it is not clear whether such a 
conclusion was rendered after the procurable and assembled 
data had been fully considered, and/or whether the inability 
to provide a definitive opinion was due to a need for further 
information or because the limits of medical knowledge had 
been exhausted regarding the etiology of the Veteran's 
gastrointestinal disorder.  See Jones v. Shinseki, No. 07-
3060 (U.S. Vet. App. Mar. 25, 2010).  As such, the Board 
finds that a remand is required for clarification prior to 
further adjudication of this matter.

In an Appellant's Post-Remand Brief dated in March 2010, the 
Veteran's representative correctly pointed out that the 
December 2009 examination had been conducted by a physician 
assistant and had not been cosigned by a medical doctor.  The 
representative argued that according to M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18 (a), an examination 
report must be signed by a medical doctor when an examination 
has been conducted by a physician assistant or nurse 
practitioner, therefore, the examination report should be 
deemed inadequate for rating purposes.  In light of the 
foregoing, in conducting the aforestated examination of the 
Veteran, the RO/AMC should ensure that the VA examination 
report complies with the requirements of M21-1MR, Part III, 
Subpart IV, Chapter 3, Section D 18 (a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC shall schedule the Veteran 
for an appropriate VA gastrointestinal 
examination for the purpose of 
ascertaining whether his gastrointestinal 
disorder(s) are related to his period of 
active service or his PTSD.  The entire 
claims file and a copy of this Remand 
should be reviewed by the examiner and the 
report should note that review.  All 
studies deemed necessary by the examiner 
should be performed, and all findings 
should be reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any currently 
diagnosed gastrointestinal disorder (or 
any disorder diagnosed at any time during 
the pendency of the appeal) was first 
manifested during the Veteran's period of 
active service.  In offering this opinion, 
the examiner should specifically consider 
the Veteran's competent statements 
regarding the initial in-service 
manifestation of his symptoms, and the 
continuity of those symptoms since his 
separation from service.

The examiner is also requested to provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any gastrointestinal 
disorder was either (a) cause by and/or 
(b) aggravated (permanently worsened) by 
his service-connected PTSD.

If it is determined that an opinion could 
not be rendered without resorting to mere 
speculation, the examiner is requested to 
provide supporting rationale for such a 
conclusion, to include whether such a 
conclusion was rendered because the 
procurable and assembled data was fully 
considered, and whether the inability to 
provide a definitive opinion was due to a 
need for further information or because 
the limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's gastrointestinal disorder.

The Board reiterates that the examiner 
should acknowledge the reports of the 
Veteran and of his former spouse as to the 
continuity of symptomatology.  The 
rationale for all opinions, with citation 
to relevant medical findings, must be 
provided.

The Board notes that if the examination of 
the Veteran is conducted by a physician 
assistant or nurse practitioner, the 
examination report must also be signed by 
a medical doctor.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



